Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 1 of 9
                         /s/ Jackson E. Duncan, III                   1/30/2019




Case 18-33019   Doc 26     Filed 01/30/19 Entered 01/30/19 12:16:27     Desc Main
                             Document     Page 2 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 3 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 4 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 5 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 6 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 7 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 8 of 9
Case 18-33019   Doc 26   Filed 01/30/19 Entered 01/30/19 12:16:27   Desc Main
                           Document     Page 9 of 9
